Citation Nr: 0632872	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to recognition of A.A.L. as a helpless child of 
the veteran.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1957 to 
August 1969, and had active duty for training from November 
1971 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in San Diego, 
California, which denied the veteran's claim that A.A.L. is a 
helpless child of the veteran (i.e., that A.A.L. became 
permanently incapable of self-support prior to attaining the 
age of 18).  Such helpless child status is claimed for the 
purpose of obtaining additional benefits on his behalf.

Additionally, during the course of this appeal, in an August 
2004 rating decision, the RO denied service connection for 
glaucoma.  A notice of disagreement was received from the 
veteran in March 2005, and a statement of the case was issued 
in May 2006.  As a timely substantive appeal has not been 
received from the veteran as to this issue, the issue is not 
in appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006). 


FINDINGS OF FACT

1.  A.A.L., who is the veteran's son, was born in May 1980 
and his 18th birthday was in May 1998.

2.  There is no evidence demonstrating that at the time of 
A.A.L.'s 18th birthday, he suffered from a physical or mental 
defect rendering him permanently incapable of self-support.


CONCLUSION OF LAW

A.A.L. is not a helpless child of the veteran within the 
meaning of the law.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. §§ 3.57, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in October 2000, February 2001 
and July 2002, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a July 2003 Statement of 
the Case (SOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the file reflects that the RO made 
several attempts to obtain A.A.L.'s records from the SSA, and 
that such records are unavailable.  Finally, the Board notes 
that the veteran has not submitted any of the evidence 
requested by the RO's October 2000 and February 2001 letters, 
and although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the claimant.  As 
such, there is no indication that there is any prejudice to 
the claimant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that his son, A.A.L., is entitled to 
recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18 years.

Under the laws administered by VA, the term "child" is 
specifically defined as a person who is unmarried and (1) who 
is under the age of 18 years; (2) who, before attaining the 
age of 18 years becomes permanently incapable of self-
support; or (3) who, after attaining the age of 18 years 
until completion of education and training is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child of a veteran.  38 U.S.C.A. § 
101(4)(a) (West 2002); 38 C.F.R. § 3.57(a)(1).

The birth certificate of A.A.L. reflects that he was born on 
May [redacted], 1980, and is thus over 18 years old.  By a statement 
dated in January 2002, the veteran said that A.A.L. was not 
in school and was not capable of attending school.  He stated 
that the child had a mental disability.  

As noted, A.A.L. is now over age 18, and it is neither 
contended nor shown that he is in school.  Thus to be 
considered a child of the veteran it must shown that he is a 
helpless child (i.e., that he became permanently incapable of 
self-support by the age of 18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  

Principal factors for consideration are:  (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  (3) It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support. Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356; see also Dobson v. Brown, 4 
Vet. App. 443 (1993).

A review of the file shows that in letters dated in October 
2000 and February 2001, the RO requested that the veteran 
submit statements of persons having knowledge of the 
circumstances of A.A.L.'s condition, including statements of 
physicians who had examined the child, persons who had 
observed the child's condition, and institutions where the 
child may have been maintained.  The RO indicated that these 
statements should describe the child's condition when the age 
of 18 was attained, including the extent of the child's 
disablement, and be based on personal observations.

The Board notes that the veteran has not submitted any of the 
requested information, and that there is no medical evidence 
on file relating to A.A.L.'s disability.

In a January 2002 statement, the veteran related that A.A.L. 
had received Supplemental Security Income (SSI) benefits from 
the Social Security Administration (SSA) since 1996 as he was 
disabled.  By a letter dated in March 2003, the veteran said 
that the SSA had subsequently determined that A.A.L. was a 
disabled adult.

During the course of this appeal, the RO has made multiple 
attempts to obtain A.A.L.'s records from the SSA.  The SSA 
has repeatedly indicated that these records are unavailable.  
By a letter dated in June 2003, the SSA again stated that 
A.A.L.'s records were unavailable, and noted that he was 
approved for SSI in January 1996 when he was 16 years old, 
based on the medical information on file and the rules 
establishing disability for children.  The SSA reevaluated 
his disability using adult criteria in 2001, and he was found 
to be eligible for SSI as a disabled adult.  

Although the SSA has determined that A.A.L. is disabled under 
its regulations, the Board's decision must be based on the 
laws and regulations governing VA claims.  The veteran has 
not presented medical evidence of a mental or physical defect 
at the date A.A.L. attained the age of 18 years which would 
render him permanently incapable of self-support.  The 
veteran contends that A.A.L. has a mental disability, but 
there are no medical records of him having a chronic mental 
disorder.  No detailed employment and educational history 
concerning A.A.L. has been submitted.  No medical 
professional has indicated that A.A.L. would be permanently 
incapable of self-support by age 18.

While A.A.L. reportedly had a disability before age 18, there 
is no persuasive evidence that he had chronic mental or 
physical defects of a magnitude as would render him 
permanently incapable of self support by age 18.  Hence, he 
may not be considered a helpless child of the veteran for the 
purpose of receiving VA benefits.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that A.A.L. is a helpless child 
of the veteran.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to recognition of A.A.L. as a helpless child of 
the veteran is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


